DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.
Applicant’s election without traverse of claims 1-7 in the reply filed on 5/3/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Iwan (DE 102011076082).
	Regarding claim 1, Iwan teaches a method for forming a fiber-reinforced thermoplastic control surface (paragraphs 38-39, comprising:
stacking plies of thermoplastic composite sheets to a desired thickness to form a first skin (TTP half shells) (figure 6, claim 10 and paragraph 39);
transferring the first skin to an overmolding tool (paragraph 39);
heating the overmolding tool (paragraphs 31 and 33);
compressing, via the overmolding tool, the first skin (paragraphs 38-39);
injecting a discontinuous fiber-reinforced thermoplastic material (paragraphs 25 and 29) between the overmolding tool and the first skin to form a stiffener structure (15 and 16, paragraph 54 and claim 17); and
simultaneously consolidating the first skin and the stiffener structure, wherein the first skin is formed into a desired shape in response to being compressed by the overmolding tool (paragraph 39) (the injection molding occurs in the mold under pressure therefore the who structure is consolidated in this process).

Regarding claim 2, Iwan teaches cooling the overmolding tool, wherein the first skin and the stiffener structure harden in response to the overmolding tool cooling (paragraph 33).

Regarding claim 3, Iwan teaches that claimed process of making a fiber reinforced thermoplastic control surface (paragraph 33). It is the position of the examiner that the product made in Iwan would inherently have to be removed form the overmolding tool in order for it to be used by the user and therefore would read on the claim.

Regarding claim 4, Iwan teaches that multiple products can be made and attached to each other (paragraph 43). Therefore the process would have been known to be done repeatedly to create these additional products using the same steps with a second skin being heated, compressed and consolidated.

Regarding claim 5, Iwan teaches that multiple products can be made and attached to each other (paragraph 43).

Regarding claim 6, Iwan teaches that he first skin is attached to the second skin via a welding process (paragraph 43).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwan (DE 102011076082) in view of Fujioka (US 2015/0266260).
Regarding claim 7, the teachings of Iwan are disclosed above.
Iwan does not teach that the stiffener structure is attached to the second skin.
Fujioka teaches that the stiffener structure (chessboard pattern in figure 30) is attached to the second skin (4, which is seen in figure 27).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Iwan such that the stiffener structure is attached to the second skin as taught by Fujioka as doing such would produce a structure that is resistant to bend stress and highly rigid and lightweight (paragraph 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748